DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments, filed 19 March 2021, with respect to rejections of claims 1-20 in view of Shibata have been fully considered and are persuasive. Applicant has amended the independent claim to recite that the brominated isomonoolefin-p-alkyl styrene copolymer is brominated isobutylene/p-methylstyrene. Applicant further argues that the inclusion of brominated isobutylene/p-methylstyrene to the rubber composition results in unexpectedly improved properties. As evidence to this the examples of Shibata are the same as comparative examples in the instant specification which shows a decreased peel strength when compared to the composition further comprising brominated isobutylene/p-methylstyrene. Accordingly, the rejections of claims 1-20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Shibata (cited in the previous action), Seto (US 2015/0343844, hereinafter referred to as “Seto”), and Kanenari et al. (US Patent #6,209,603, hereinafter referred to as “Kanenari”).
Shibata teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition [0006], wherein the rubber composition comprises 100 parts by weight 
However, Shibata does not teach an example containing the brominated isobutylene/p-methylstyrene copolymer in an amount of 2.5 to 40% by weight based on the weight of the rubber.
Shibata fails to teach the instant composition containing brominated isobutylene/p-methylstyrene copolymer with sufficient specificity. Additionally, the applicant presents arguments and examples which show that the presence of brominated isobutylene/p-methylstyrene copolymer results in an improved composition compared to a composition wherein brominated isobutylene/p-methylstyrene copolymer is not present such as compositions containing a two rubber blend comprising styrene butadiene and natural rubber such as that presented by Shibata.
Seto and Kanenari similarly teach rubber compositions with a film of a thermoplastic resin and a rubber composition wherein the rubber composition can include the same components. Seto and Kanenari similarly fail to teach the instant three rubber composition with sufficient specificity nor do Seto and Kanenari teach anything to overcome the unexpected results provided by the applicant.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767